DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 27-37 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art teaches many aspects of the invention, including an x-ray source having an x-ray target and an electron source that generates an electron beam to interact with the x-ray target to generate x-ray radiation with an energy, where the x-ray target includes a first element from a list consisting of trivalent elements, a second element from a list consisting of pentavalent elements and forming a compound with the first element, a first region including the compound, and a second region supporting the first region, where the first region generates x-ray radiation upon interaction with the electron beam, and heat conduction between the first and second regions is dominantly phonon head conduction (boron-nitride target of Moy, see IDS filed 6/11/2019).
However, the prior art of record neither teaches nor reasonably suggests such an x-ray source that generates energy within the range of 9 keV to 12 keV, as required by the combinations as claimed in claim 27.  The boron nitride target of Moy produces x-ray energies far below 9 keV, and the remaining x-ray target compounds taught by Moy include oxygen, which is neither trivalent nor pentavalent, and which also emits x-ray energies far below 9 keV.  Other prior art solid-state targets, such as those of US patent documents to Yun (see attached PTO-892), teach aluminum, gallium and indium as suitable target materials.  However, these materials are not taught in combination with any pentavalent elements (Group 15 elements, as defined on p.5, lines 7-9, of the Specification).

Claims 28-37 are allowed by virtue of their dependence upon claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884